Name: Commission Regulation (EC) NoÃ 1968/2004 of 16 November 2004 laying down detailed rules for the application in 2005 of the tariff quotas for Ã¢ baby beefÃ¢ products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and Serbia and Montenegro
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  political geography;  animal product
 Date Published: nan

 17.11.2004 EN Official Journal of the European Union L 341/3 COMMISSION REGULATION (EC) No 1968/2004 of 16 November 2004 laying down detailed rules for the application in 2005 of the tariff quotas for baby beef products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and Serbia and Montenegro THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Article 4(2) of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (2), provides for an annual preferential tariff quota of 11 475 tonnes of baby beef, distributed among Bosnia and Herzegovina and Serbia and Montenegro including Kosovo. (2) The Interim Agreement with Croatia, approved by Council Decision 2002/107/EC of 28 January 2002 on the conclusion of an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part (3), and the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia, approved by Council and Commission Decision 2004/239/EC, Euratom of 23 February 2004 concerning the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (4), lay down annual preferential tariff quotas of 9 400 tonnes and 1 650 tonnes respectively. (3) Article 2 of Council Regulation (EC) No 2248/2001 of 19 November 2001 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part and for applying the Interim Agreement between the European Community and the Republic of Croatia (5) and Article 2 of Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia (6) provide that detailed rules for the implementation of concessions on baby beef should be laid down. (4) For control purposes, Regulation (EC) No 2007/2000 makes imports under the quotas of baby beef for Bosnia and Herzegovina and Serbia and Montenegro, including Kosovo, subject to the presentation of a certificate of authenticity attesting that the goods originate from the issuing country and that they correspond exactly to the definition in Annex II to that Regulation. For the sake of harmonisation, imports under the quotas of baby beef originating in Croatia and the former Yugoslav Republic of Macedonia should also be made subject to the presentation of a certificate of authenticity attesting that the goods originate from the issuing country and that they correspond exactly to the definition in Annex III to the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia and the Interim Agreement with Croatia. A model should also be established for the certificates of authenticity and detailed rules laid down for their use. (5) Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999, is subject to an international civil administration by the United Nations Mission in Kosovo (UNMIK), which has also set up a separate customs service. There should therefore also be a specific certificate of authenticity for goods originating in the Serbia Montenegro/Kosovo. (6) The quotas concerned should be managed through the use of import licences. To this end, Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), and Commission Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (8), should be applicable subject to this Regulation. (7) In order to ensure proper management of imports of the products concerned, import licences should be issued subject to verification, in particular of entries on certificates of authenticity. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The following tariff quotas are hereby opened for the period from 1 January to 31 December 2005: (a) 9 400 tonnes of baby beef, expressed in carcass weight, originating in Croatia; (b) 1 500 tonnes of baby beef, expressed in carcass weight, originating in Bosnia and Herzegovina; (c) 1 650 tonnes of baby beef, expressed in carcass weight, originating in the former Yugoslav Republic of Macedonia; (d) 9 975 tonnes of baby beef, expressed in carcass weight, originating in Serbia and Montenegro including Kosovo. The quotas referred to in the first subparagraph shall bear the order Nos 09.4503, 09.4504, 09.4505 and 09.4506 respectively. For the purposes of attributing those quotas, 100 kilograms live weight shall be equivalent to 50 kilograms carcass weight. 2. The customs duty applicable under the quotas referred to in paragraph 1 shall be 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff. 3. Importation under the quotas referred to in paragraph 1 shall be reserved for certain live animals and certain meat falling within the following CN codes, referred to in Annex II to Regulation (EC) No 2007/2000 and in Annex III to the Interim Agreements concluded with Croatia and the Stabilisation and Association Agreement concluded with the former Yugoslav Republic of Macedonia:  ex 0102 90 51, ex 0102 90 59, ex 0102 90 71 and ex 0102 90 79,  ex 0201 10 00 and ex 0201 20 20,  ex 0201 20 30,  ex 0201 20 50. Article 2 Save as otherwise provided in this Regulation, Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply to importing operations under the quotas referred to in Article 1. Article 3 1. Imports of the quantities set out in Article 1 shall be subject to presentation, on release for free circulation, of an import licence. 2. Section 8 of licence applications and licences shall show the country or customs territory of origin. Licences shall carry with them an obligation to import from the country or customs territory indicated. Section 20 of licence applications and licences shall show one of the entries listed in Annex I. 3. The original of the certificate of authenticity drawn up in accordance with Article 4 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. The original of the certificate of authenticity shall be kept by the competent authority. Certificates of authenticity may be used for the issue of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed. 4. The competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission for the imports concerned. The licences shall be issued immediately thereafter. Article 4 1. All applications for imports licences under the quotas referred to in Article 1 shall be accompanied by a certificate of authenticity issued by the authorities of the exporting country or customs territory listed in Annex VII attesting that the goods originate in that country or customs territory and that they correspond to the definition given, as the case may be, in Annex II to Regulation (EC) No 2007/2000 or Annex III to the Stabilisation and Association Agreement and the Interim Agreement referred to in Article 1(3). 2. Certificates of authenticity shall be made out in one original and two copies, to be printed and completed in one of the official languages of the Community, in accordance with the relevant model in Annexes II to VI for the exporting countries and the customs territory concerned. They may also be printed and completed in the official language or one of the official languages of the exporting country or customs territory. The competent authorities of the Member State in which the import licence application is submitted may require a translation of the certificate to be provided. 3. The original and copies of the certificate of authenticity may be typed or hand-written. In the latter case, they shall be completed in black ink and in block capitals. The certificate forms shall measure 210 x 297 mm. The paper used shall weigh not less than 40 g/m2. The original shall be white, the first copy pink and the second copy yellow. 4. Each certificate shall have its own individual serial number followed by the name of the issuing country or customs territory. The copies shall bear the same serial number and the same name as the original. 5. Certificates shall be valid only if they are duly endorsed by an issuing authority listed in Annex VII. 6. Certificates shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. Article 5 1. The issuing authorities listed in Annex VII shall: (a) be recognised as such by the exporting country or customs territory concerned; (b) undertake to verify entries on the certificates; (c) undertake to forward to the Commission at least once a week any information enabling the entries on the certificates of authenticity to be verified, in particular with regard to the number of the certificate, the exporter, the consignee, the country of destination, the product (live animals/meat), the net weight and the date of signature. 2. The list in Annex VII shall be revised by the Commission where the requirement referred to in paragraph 1(a) is no longer met, where an issuing authority fails to fulfil one or more of the obligations incumbent on it or where a new issuing authority is designated. Article 6 Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. However, their term of validity shall expire on 31 December 2005. Article 7 The exporting countries and the custom territory concerned shall communicate to the Commission specimens of the stamp imprints used by their issuing authorities and the names and signatures of the persons empowered to sign certificates of authenticity. The Commission shall communicate that information to the competent authorities of the Member States. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 607/2003 (OJ L 86, 3.4.2003, p. 18). (3) OJ L 40, 12.2.2002, p. 9. (4) OJ L 84, 20.3.2004, p. 1. (5) OJ L 304, 21.11.2001, p. 1. Regulation as amended by Regulation (EC) No 2/2003 (OJ L 1, 4.1.2003, p. 26). (6) OJ L 25, 29.1.2002, p. 16. Regulation as amended by Regulation (EC) No 3/2003 (OJ L 1, 4.1.2003, p. 30). (7) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 636/2004 (OJ L 100, 6.4.2004, p. 25). (8) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). ANNEX I Entries referred to in Article 3(2)  in Spanish: Baby beef [Reglamento (CE) no 1968/2004]  in Czech: Baby beef (NaÃ Ã ­zenÃ ­ (ES) Ã . 1968/2004)  in Danish: Baby beef (forordning (EF) nr. 1968/2004)  in German: Baby beef (Verordnung (EG) Nr. 1968/2004)  in Estonian: Baby beef (MÃ ¤Ã ¤rus (EÃ ) nr 1968/2004)  in Greek: Baby beef [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1968/2004]  in English: Baby beef (Regulation (EC) No 1968/2004)  in French: Baby beef [RÃ ¨glement (CE) no 1968/2004]  in Italian: Baby beef [Regolamento (CE) n. 1968/2004]  in Latvian: Baby beef (Regula (EK) Nr. 1968/2004)  in Lithuanian: Baby beef (Reglamentas (EB) Nr. 1968/2004)  in Hungarian: Baby beef (1968/2004/EK rendelet)  in Maltese: Baby beef (Regolament (KE) Nru 1968/2004)  in Dutch: Baby beef (Verordening (EG) nr. 1968/2004)  in Polish: Baby beef (RozporzÃ dzenie (WE) nr 1968/2004)  in Portuguese: Baby beef [Regulamento (CE) n.o 1968/2004]  in Slovak: Baby beef (Nariadenie (ES) Ã . 1968/2004)  in Slovenian: Baby beef (Uredba (ES) Ã ¡t. 1968/2004)  in Finnish: Baby beef (Asetus (EY) N:o 1968/2004)  in Swedish: Baby beef (FÃ ¶rordning (EG) nr 1968/2004) ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII Issuing authorities:  Republic of Croatia: Euroinspekt, Zagreb, Croatia.  Bosnia-Herzegovina:  The former Yugoslav Republic of Macedonia:  Serbia and Montenegro (1): YU Institute for Meat Hygiene and Technology, Kacanskog 13, Belgrade, Yugoslavia.  Serbia and Montenegro/Kosovo: (1) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.